USDC IN/ND case 4:19-cv-00106-DRL-JEM document 19 filed 02/26/21 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 LAFAYETTE DIVISION


 JILL L. MOORE,

                        Plaintiff,

         v.                                               CAUSE NO. 4:19-CV-106 DRL-JEM

 ANDREW M. SAUL,
 Commissioner of the Social Security
 Administration,

                        Defendant.


                                              ORDER
       This matter is before the court on the findings and recommendation of Magistrate Judge John

E. Martin filed on December 16, 2020 (ECF 18). The Magistrate Judge recommended that this court

reverse and remand the decision of the Commissioner of the Social Security Administration in Ms.

Moore’s case because the ALJ did not properly analyze whether Ms. Moore’s impairments met the

requirements of Listing 1.04A (ECF 18 at 5-6). The court advised the Commissioner that he had

fourteen days to file any objections, and that date has now passed. The Commissioner has not objected

to the Magistrate Judge’s findings and recommendation, so the court now ADOPTS the findings and

recommendation in their entirety (ECF 18).

       Accordingly, the court REMANDS the ALJ’s decision for further consideration consistent

with the report and recommendation now adopted.

       SO ORDERED.
       February 26, 2021                              s/ Damon R. Leichty
                                                      Judge, United States District Court
